

116 S3450 IS: To authorize the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions, and for other purposes.
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3450IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mr. Moran (for himself, Mr. Tester, Mr. Tillis, Mr. Blumenthal, Mrs. Murray, Mr. Sullivan, Mrs. Blackburn, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions, and for other purposes.1.Continuation of Department of Veterans Affairs educational assistance benefits for certain programs of education converted to distance learning by reason of emergencies and health-related situations(a)In generalIn the case of a program of education approved by a State approving agency, or the Secretary of Veterans Affairs when acting in the role of a State approving agency, that is converted from being offered on-site at an educational institution to being offered by distance learning by reason of an emergency or health-related situation, as determined by the Secretary, the Secretary may continue to provide educational assistance under the laws administered by the Secretary without regard to such conversion, including with respect to paying any—(1)monthly housing stipends under chapter 33 of title 38, United States Code; or(2)payments or subsistence allowances under chapters 30, 31, 32, and 35 of such title and chapters 1606 and 1607 of title 10, United States Code.(b)Applicability periodSubsection (a) shall apply during the period beginning on March 1, 2020, and ending on December 21, 2020.(c)DefinitionsIn this section:(1)Educational institutionThe term educational institution has the meaning given that term in section 3452 of title 38, United States Code, and includes an institution of higher learning (as defined in such section).(2)Program of educationThe term program of education has the meaning given that term in section 3002 of title 38, United States Code. (3)State approving agencyThe term State approving agency has the meaning given that term in section 3671 of title 38, United States Code.2.Emergency designations(a)In generalThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of S. Con. Res. 3 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 